Wood, J. (after stating the facts.) Appellee insists that there is no ¡Mil of exceptions, but an examination of the transcript discloses that “a bill of exceptions,” containing all that is necessary and proper to be included in a bill of exceptions, was presented to and certified and signed by the trial judge. • True, this bill of' exceptions contained also more than was necessary for a bill of exceptions to show, matters that were properly of recqrd, but that did not have the effect to vitiate the bill of exceptions. Second. The only question necessary to consider is whether or not appellant could charge twenty cents for first-class passenger fare over its road for a distance of three-miles and a fraction (1572 feet), appellant’s road being over fifteen miles and less than seventy-five miles in length. Penal statutes must be strictly construed. There is nothing in the act prescribing what shall be the charge' for a fraction of a mile. The act only takes notice of the integral mile. There is nothing-in it requiring the carrier to carry the passenger free for a fractional mile, or inhibiting it from charging the same fare for a part of a mile, that it charges for the whole mile. It was evidently not the purpose of .the Legislature to require a railroad company to proportion its charge for á fraction of a mile. For the act does not say so; it fixes the charge to be made “per mile.” As was said by the Supreme Court of Ohio, “a construction which would subdivide the mile into halves or tenths, or hundredtlis, or even thousandths or infinitely less fractions, would be unreasonable and impracticable, and would subject the company to endless annoyance and numberless prosecutions;” for, if we may take account of a half or one-third of a mile, there is no reason why we should -not be compelled tO' measure to the exact one-thousandth part of a mile.” Cleveland, C. C. & St. L. Ry. Co. v. Walls, 58 L. R. A. 651. It was not intended that the charge of five cents “per mile” “should be subdivided in the ratio of the fractional portion of each mile of transportation. Our currency does not lend itself to such a minute subdivision.” Hunter v. Erie R. Co., 56 Atlantic R. 139. The court erred therefore in refusing to instruct the jury to return a verdict for the defendant, as requested by appellant, in its first and second prayers. The judgment is therefore reversed, and the cause is dismissed.